IN
THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS
 
                                                                              
                                                             NO.
WR-59,466-01

 
 
                                        EX
PARTE DALE DEVON SCHEANETTE
 
                                                                              

                  ON APPLICATION
FOR WRIT OF HABEAS CORPUS IN CAUSE
         NO. C-4-006948-0854220-A
IN THE CRIMINAL DISTRICT COURT FOUR
                                                           TARRANT
COUNTY

 
 
Per
Curiam.  
 
 
                                                                     O
R D E R
 
The order of November 9, 2005, is
withdrawn.  This is a post conviction
application for writ of habeas corpus filed pursuant to the provisions of Texas
Code of Criminal Procedure article 11.071.




On January 8, 2003, a jury convicted
applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure article 37.071, and the trial court, accordingly, set
punishment at death.  This Court affirmed
applicant=s conviction and sentence on direct
appeal.  Scheanette v. State, 144
S.W.3d 503 (Tex. Crim. App. 2004), cert. denied, 125 S. Ct. 872 
(2005).  
Applicant presented twenty-nine
allegations in his application in which he challenged the validity of his
conviction and resulting sentence.  By
written order dated April 13, 2005, this cause was remanded to the trial court
so that the habeas corpus record could be supplemented with affidavits from
counsel or other evidence pertaining to applicant=s claims of ineffective assistance.
On remand, applicant=s counsel submitted affidavits and
the trial court entered supplemental findings and conclusions recommending that
relief be denied.  This Court has
reviewed the record.  We adopt all of the
trial judge=s findings and conclusions.  Based upon the trial court=s findings and conclusions and our
own review, the relief sought is denied.
IT IS SO ORDERED THIS THE 14th
DAY OF DECEMBER, 2005.
 
Do Not Publish